Title: From Benjamin Franklin to Deborah Franklin, 5 March 1760
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            London, March 5. 1760
          
          I receiv’d the Enclos’d some time since from Mr. Strahan. I afterwards spent an Evening in Conversation with him on the Subject. He was very urgent with me to stay in England and prevail with you to remove hither with Sally. He propos’d several advantageous Schemes to me which appear’d reasonably founded. His Family is a very agreable one; Mrs. Strahan a sensible [and] good Woman, the Children of amiable [char]acters and particularly the young Man, [who is] sober, ingenious and industrious, and a [desirable] Person. In Point of Circumstances [there can] be no Objection, Mr. Strahan being [in so thriving] a Way, as to lay up a Thousand [Pounds] every Year from the Profits of his Business, after maintaining his Family and paying all Charges. I gave him, however, two Reasons why I could not think of removing hither. One, my Affection to Pensilvania, and long established Friendships and other Connections there: The other, your invincible Aversion to crossing the Seas. And without removing hither, I could not think of parting with my Daughter to such a Distance. I thank’d him for the Regard shown us in the Proposal; but gave him no Expectation that I should forward the Letters. So you are at Liberty to answer or not, as you think proper. Let me however, know your Sentiments. You need not deliver the Letter to Sally, if you do not think it proper.
          My best Respects to Mr. Hughes, Mr. Bartram, and all enquiring Friends. I am, Your ever loving Husband
          
            B [Franklin]
          
          
            PS. I have wrote several Letters to you lately. But can now hardly tell by what Ships.
          
         
          Addressed: To / Mrs Franklin / Philadelphia / per favour of / Mr Drinker
        